Title: To Thomas Jefferson from Constantine Samuel Rafinesque, 24 September 1822
From: Rafinesque, Constantine Samuel
To: Jefferson, Thomas

Respected Sir!  Lexington Ky— 24th Sept. 1822I beg leave to send you, by mail together with these lines, 6 pamphlets, contg a Dozen Memoirs of mine published in Europe in French on Zoology and Botany, and forming the beginning of a long Series of similar Tracts which are sent printing, forwarded or in preparation.—Such is the state as yet of Natural Sciences in our Country that I have reluctantly been compelled to send my labours this far to be published, and only receive them again after a couple of years and travelling 10000 miles! The sequel will be sent to you when it reaches me.Amongst my numerous botanical Discoveries this year in Kentucky, I have found a new, rare and valuable Tree belonging to the genus Virgilia, but different from the virgilutea of the Mountains of Georgia. It is 30 to 40 feet high, with broad leaves, like ash-leaves, and it dies a beautiful yellow like the V. lutea & V. aurea. I call it Virgilia fragil in vulgar language Yellow Lucent, the country people had no name for it. It grows scantily in the bottom of the River Kentucky, and will grow well in Virginia. I send you therefore inclosed several pods, which you may raise yourself or present to your Agricultural friends. It grows quick, has a fine foliage and bloom, but the branches are exceedingly brittle.I have not heard as yet when the University of Virginia is to go in operation—Not having heard from you I suppose that my liberal offer was not accepted, and my endeavours to stimulate by my exertions the Study of my favourite sciences will not succeed. I wish that passive talents may not be prefered to ardent zeal and knowledge without hoping it.—Meantime I am on the point of endowing Transylvania University with all my past Collections amounting to about 30000 specimens of plants, animals & minerals, as soon as the Trustees will be able to enter into some needful arrangements in the Subject, in which case I shall not be able to renew my offer to the Univy of Virga—when it might be convenient to accept it.I wish you health, prosperity, a long and happy life, Meantime remaining respectfullyYour obedt ServtC. S. RafinesqueProfr &c